Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.    	Applicants’ arguments and amendments filed on 4/18/2022, overcomes the rejections of record, however, the new grounds of rejection as set forth below are necessitated by applicants’ amendment and therefore, the following action is Final.
Any objections and/or rejections made in the previous action, and not repeated below, are hereby withdrawn.

Status of the application
3.	 Claims 1-7, 9-16 are pending in this office action.
Claim 1 is amended.
Claims 9-16 have been withdrawn.
Claims 1-7 have been rejected.

Claim Rejections - 35 USC § 103
4. 	The following is a quotation of 35 U.S.C. 103(a) that forms the basis for all obviousness rejections set forth in this Office action.
 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or non-obviousness.

6. 	Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Uchida et al., US 2004/0121061 in view of Merten et al. USPN 4237147 and in view of Yang et al. US 2011/0135791 and further as evidence given by NPL jams and jelly and further as evidence given by NPL Sauce and further as evidence given by NPL Fruit pulp.

7. 	Regarding claim 1, Uchida teaches an artificial fruit composition (para [0001], at least in example 2 [0135] e.g. 5 fold concentrated strawberry juice 5.0 wt. %) comprising fruit juice or sauce (at least in example 2 [0135] e.g. 5 fold concentrated strawberry juice 5.0wt. %); milk protein (para [0146], fresh cream, [0152] milk powder also); and calcium (para [0146], calcium lactate).
Uchida further teaches that the composition contains gelling agent also. Uchida teaches that gelling agent can be of any negatively charged gelling agent including alginate also ([0028]) as sodium alginate ([0092]) in preparing the artificial fruit composition ([0092] e.g. sodium alginate).
Uchida et al. discloses that the gelling agent can include alginate also (at least in [0028]). Uchida et al. also discloses that the gel -containing liquid composition and Pouch-packed jelly with artificial fruit flesh ([0122], [0123]) can read on artificial fruit composition. Uchida et al. also discloses gel can be various types including gel- containing liquid composition e.g. drinkable jelly ([0087], [0114]). It is known and is evidenced by NPL ‘Jams and Jelly’ that ‘jelly’ can be ‘semisolid gel’ (Page 1) and also it is evidenced by NPL sauce that sauce can be semisolid gel (page 1). It is to be noted that this can read on “particulate portion as claimed in claim 1.
Regarding 25-35% by weight of the fruit juice, Uchida et al. discloses in one example that 5 fold concentrated strawberry juice can be used 5% by weight to make strawberry flesh ([0135]). Further it is to be noted that the claimed 25 wt. % fruit juice is claimed in independent claim 1, is interpreted as just squeezed and extracted fruit juice. Now one of ordinary skill in the art can use its fold concentrated form as per convenience. Therefore, the amount of water present in the composition of disclosed Uchida et al. is about 63.7 wt. % ([0135]) which is sufficient to make 1X concentrated juice to convert 5 fold 5wt. % into 1 fold 25 wt. % concentration and therefore, one of ordinary skill in the art may consider to use equivalent of the disclosed 5X5% by weight ([0135]) to meet the claim limitation of 25 wt. % fruit juice to meet independent claim 1. Therefore, the disclosed 5 fold 5wt. % in combination with the desired amount of water ([0135]) can be interpreted as the composition has equivalent to 1 fold 25wt. % ([0135]). Therefore, in this strawberry flesh (artificial fruit flesh) the strawberry fruit can be used and is equivalent to 25% by weight of 1X concentration to meet claim 1. This is also addressed additionally by using Result Effective Variable i.e. the dilution is optimizable based on In re Aller as discussed below.
This amount, therefore, is present in “semisolid gel” containing ‘particulate portion’.
Regarding the amount of sweetener, Uchida discloses the composition further comprising a nutritive sweetener and the amount varies from 10-30% by weight in the composition (at least in paras [0135], [0142]), wherein the nutritive sweetener is selected from the group consisting of sucrose, fructose, and glucose, polydextrose, and trehalose, from natural or purified sources (para [0135], [0146], sugar which can be sucrose, glucose etc.).
Absent showing of unexpected results, the specific amount of sugar is not considered to confer patentability to the claims. As the sweet taste, texture are variables that can be modified, among others, by adjusting the amount of sugar, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of sugar in Uchida et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. sweet taste, texture etc. (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding fruit pulp, it is to be noted that Uchida discloses that “fruit flesh” (at least in [0005]) which is known as “fruit pulp” as evidenced by NPL Fruit pulp (Page 1).
Uchida et al. is silent about
(i) The artificial fruit composition further comprises one or more gas bubbles and/or holes that form a sponge structure and trap the juice or a liquid. 
(ii) A ready-to-drink comprising “a liquid beverage portion’. 
With respect to (i), Merten et al. discloses that calcium carbonate as carbonate factor in presence of citric acid as acid factor (col 29 lines 50-55) can be used to evolve (generate) carbon-di-oxide in a beverage to make carbonated beverage (at least in col 29 lines 50-55 and in claims 1, 5 of Merten et al.). One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the concentrated gel containing beverage of Uchida et al. to make artificial fruit composition having desired gel containing jelly form (e.g. [0087] gel-containing concentrated liquid composition e.g. jelly and includes confectionery jelly also (depends on type of concentrated form) ([0087], [0050], [0114]) to include the teaching of Merten et al. to carbonate the artificial fruit composition by using stabilized calcium carbonate as effervescent composition to evolve carbon di oxide (col 3 lines 40-50) and calcium carbonate provides additionally an improved taste of the composition (col 29 lines 50-58) to make jelly formed concentrated effervescent composition which , therefore, “further comprises gas bubbles” as claimed in independent claim 1. 
Regarding the phrase “to form a sponge-like structure” as claimed in the independent claim 1, and discussed above, gel-containing concentrated liquid composition e.g. jelly and includes confectionery jelly also (depends on type of concentrated form) as disclosed by Uchida et al. ([0087], [0050], [0114]) can be modified by Merten et al. to incorporate carbon di oxide gas/bubble by using carbonate as stabilized calcium carbonate as effervescent composition to evolve carbon di oxide (col 3 lines 40-50) and  it provides additionally an improved taste of the composition (col 29 lines 50-58) to make jelly formed concentrated effervescent composition with carbon di oxide gas bubbles inside the concentrated beverage composition. Therefore, the combinations of Uchida et al. in view of Merten et al. meet all the ingredients and functions a concentrated jelly form with carbon di oxide gas as bubble as claimed in amended claim 1 and therefore, it can result a soft sponge like structure of amended claim 1.
Regarding the phrase “and trap the juice or a liquid” as claimed in the amended independent claim 1, it is to be noted that the disclosed combinations of prior arts by Uchida et al. in view of Merten et al. meet the claimed invention. It is to be noted that it is known that when the bubbles in the concentrated semi-solid gel are present, it will trap liquid in such a composition and it is also evidenced by applicants specification that when a small bubbles/holes are formed  in the reconstituted fruit bit, it can trap juice or liquid (in PGPUB, paragraph [0027] and spongy in Example 2)  and therefore, it will have the characteristics of the claimed final product including the claimed structured product. It is also to be noted that this is a product claim and Uchida et al. in view of Merten et al. meet the claimed product. Therefore, the physical characteristics structure of the final product is obvious. 
With respect to (ii) Yang et al. also discloses broadly that the concentrated form can be of many types including jelly form also (at least in [0072]) and it includes minerals including calcium also ([0074]). Therefore, Yang et al. is combinable to Uchida et al. in view of Merten et al. Yang et al. also discloses that the concentrated beverage can be served as single strength beverage by reconstituting from about 1 to 5 parts by volume of water (at least in claim 20) which can be served as single serving package ([(0023]). Yang et al. also discloses that the liquid beverage can be any type of beverage including carbonated beverage also ([0021]) which can be used as ready-to-drink beverage ([0027]).
One of ordinary skill in the art before the effective filling date of the claimed invention would have been motivated to modify the concentrated artificial fruit composition as concentrated jelly form beverage of Uchida et al. (e.g. at least in [0050], [0051], [0087]) and Merten et al. ( e.g. calcium carbonate to generate carbon di oxide, at least in claim 5 of Merten et al.) to include the teaching of Yang et al. to dilute the jelly formed concentrated effervescent composition as concentrated beverage with liquid e.g. including water (i.e. a liquid beverage portion) in a way which can be served as single serving package ([0023]) as ready-to-drink beverage ([0027]) including carbonated beverage also (in Yang et al., [0021], [0026]).
Therefore, the semisolid gel as ‘particulate portion’ as disclosed by Uchida et al. and Merten et al. and as discussed above, can be diluted to make Ready-to-drink beverage claim 1.
However, it is also to be noted that it is the dilution and the fold amount concentrated form of juice are used. Therefore, both can vary as starting material and the single fold dilution amount is about 25% by weight of the original concentration is a guideline to have single served single strength fruit juice can be used as ready-to-drink liquid composition as disclose by yang et al. ([0021], [0029], claim 20 of Yang et al.) Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the amount of concentrated fruit juice and water in Uchida et al. to amounts, including that presently claimed, in order to obtain the desired effect e.g. desired concentration of fruit juice as ready-to-drink beverage (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

8. 	Regarding claim 2, Uchida discloses that the sauce can be from fruits e.g., in one example, it is concentrated strawberry juice (at least in [0135]) and sauce is ‘gel containing liquid composition” which serves as viscous artificial fruit beverage having eating texture similar to that of a natural fruit flesh ([0117], [0122]).

9.	 Regarding claims 3-4, Uchida teaches the composition of claim 1, as above, wherein Uchida teaches the composition further comprising a non-nutritive sweetener (at least in para [0146], sucralose), wherein the non-nutritive sweetener is sucralose ([0146]). It is to be noted that even if non -nutritive sweetener is not present in all examples, however, Uchida et al. discloses that non-nutritive sweetener can be used (at least in [0146]). Therefore, one of ordinary skill in the art can use nonnutritive sweetener to substitute fully/or partially sugar in order to have less calorie sweetener in the composition, as desired.

10. 	Regarding claims 5-6, Uchida teaches the composition of claim 1, as above, wherein Uchida teaches the composition further comprising a nutritive sugar sweetener (at least in paras [0135], [0142]), which can include and known that sugar can be sucrose, from natural or purified sources (para [0135], [0146], sugar which can be sucrose etc.).

11.	 Regarding claim 7, Uchida teaches the composition of claim 1, as above, wherein Uchida teaches the composition further comprising an additive citric acid i.e. food-grade acids (para [0135], [0146], citric acid and salts - trisodium citrate).

Response to arguments
12.	Applicants arguments on 4/18/2022 have been considered. Applicants primarily argued that “based on the telephonic interview, it is believed that all rejections remaining in the case are moot in view of the amendments presented herein”.
In response, Examiner does not agree. Examiner is copying and pasting the interview summary below which is the explanation written why this amendment is not enough to overcome the rejections of record.   
Interview summary (April 5, 2022): 
“Applicants representative suggested that applicants may use the phrase " to create a small bubbles/holes in the reconstituted fruit bit which can trap juice or liquid (in PGPUB, paragraph [0027] and spongy in Example 2) can be considered from specification to amend independent claim 1 in order to distinguish the claimed invention which will overcome 35 USC 103 rejections of record and will help to consider allowability.
 In response, examiner mentioned that independent claim 1 is product claim. Therefore, the disclosed combinations of prior arts meet the claimed invention and it will have the characteristics of the claimed final product including the claimed structured product as described in the applicants’ specification (at least in [0027] and example 2 in PGPUB). Therefore, examiner mentioned that this amendment will not overcome rejections of record. Applicants representative mentioned that they may consider other amendments and arguments to submit to review for further prosecution. No agreement
was made at this time”.
As there is no further arguments, and examiner can maintain the rejection and can address the amended claim 1 also, therefore the rejection is maintained. 



Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning the communication or earlier communications from the examiner should be directed to Bhaskar Mukhopadhyay whose telephone number is (571)-270-1139.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor Erik Kashnikow, can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/BHASKAR MUKHOPADHYAY/
Examiner, Art Unit 1792                                                                                                                                                                                                        
 
/DONALD R SPAMER/Primary Examiner, Art Unit 1799